Citation Nr: 0611580	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  96-44 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from November 1965 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied service connection for a 
psychiatric disorder and for a duodenal ulcer.  

When the case was remanded in October 2003 the issues were 
entitlement to service connection for a psychiatric disorder 
and for a duodenal ulcer.  An August 2005 rating decision 
granted service connection for chronic paranoid schizophrenia 
and assigned an initial 70 percent disability rating, both 
effective October 2, 1995.  

The case has now been returned for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

When the case was remanded in October 2003 it was noted that 
the claims file was devoid of a response from the Social 
Security Administration (SSA) as to whether the veteran is in 
receipt of SSA disability benefits and, if so, when the 
underlying medical records and a copy of the notice of the 
determination of entitlement to disability benefits would be 
forwarded to the RO.  Subsequently, a SSA response in 
February 2005 was that the SSA "cannot find the medical 
records obtained previously by Social Security for the above 
person [the veteran].  The file appears to be lost."  

Under 38 C.F.R. § 3.159(c)(2) VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
SSA.  VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.   

Here, since SSA has reported that the relevant records appear 
to be lost, no further effort is required to obtain such 
records.  However, the veteran or his representative may 
continue to contact SSA in an effort to locate and obtain the 
records.  If any such effort proves fruitful, he should 
notify the RO and request assistance, if needed.  

On VA general medical examination in November 1995, more than 
a decade ago, the diagnosis was "negative general medical 
examination (duodenal ulcer by history)."  

The April 1996 rating decision appealed denied service 
connection for a duodenal ulcer on the basis that a duodenal 
ulcer was not clinically shown.  However, it does not appear 
that the veteran has ever been afforded an upper 
gastrointestinal X-ray series to verify the existence of a 
duodenal ulcer.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
gastrointestinal examination to assess the 
nature, time of onset, and etiology of any 
current duodenal ulcer disease that he now has, 
if any.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of any 
duodenal ulcer disease that the veteran now has, 
if any.  Specifically, the examiner should render 
an opinion as to whether it is at least as likely 
as not that any duodenal ulcer disease that the 
veteran now has is of service origin or whether 
it is at least as likely as not that any duodenal 
ulcer disease manifested within one year of 
service discharge in January 1966.   

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed duodenal ulcer disease is otherwise 
proximately due to or the result of his already 
service-connected chronic paranoid schizophrenia 
or service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD), or any 
combination of these two service-connected 
disorders.  (Note:  this latter question includes 
indicating whether it is at least as likely as 
not that the service-connected chronic paranoid 
schizophrenia or service-connected hiatal hernia 
with GERD, or any combination of these two 
service-connected disorders has aggravated any 
currently existing duodenal ulcer disease and, if 
so, to what extent above and beyond the level of 
impairment existing prior to the aggravation.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

This should include an upper gastrointestinal X-
ray series, if possible or recommended.  

If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

2.  The RO should review the veteran's claim in 
light of all evidence associated with the claims 
file subsequent to the transfer of the claims 
file to the Board.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

